Citation Nr: 0206365	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.  

(The Board addresses the issue of whether VA properly reduced 
the evaluation assigned residuals of an arthrotomy for a torn 
meniscus of the left knee from 20 percent to zero percent in 
a separate decision.)   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1974.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 determination of the 
St. Louis, Missouri, Department of VA Regional Office (RO), 
Vocational Rehabilitation and Counseling Division (VR&C).  In 
May 1999, the Board affirmed VR&C's decision. 

The veteran appealed the Board's May 1999 decision to the 
United States Court of Appeals for Veterans Claims.  In 
February 2001, based on a Joint Motion for Remand and to Stay 
Proceedings, the Court vacated the Board's May 1999 decision 
and remanded the veteran's appeal to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim. 

2.  The veteran's mental state and noncompliance with 
psychiatric treatment prevent him from successfully pursuing 
a vocational rehabilitation program and becoming gainfully 
employed in an occupation consistent with his abilities, 
aptitudes and interests.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 21.1, 21.35, 21.53, 21.198, 21.362, 21.364 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether achievement of a 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code.  In August 1996, 
VR&C determined that the veteran was an infeasible candidate 
for further rehabilitation training.  The veteran appealed 
this decision and while his appeal was pending, the President 
signed into law legislation that enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed or considered the veteran's claim pursuant 
to the VCAA.  However, prior to the enactment of the VCAA, 
the RO took action that is consistent with the notification 
and assistance provisions of the VCAA, and thereafter, 
adjudicated the veteran's claim.  In light of the foregoing, 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Specifically, in 
letters dated September 1996 and May 1997, a statement of the 
case issued in October 1996, and a supplemental statement of 
the case issued in July 1997, the RO informed the veteran of 
the reasons for which his claim had been denied and of the 
evidence needed to support his claim, notified the veteran of 
the regulations pertinent to his claim, and provided him 
opportunities to present additional evidence and argument, 
including in the form of hearing testimony, in support of his 
claim.  The Board provided the veteran further guidance with 
regard to the evidence needed to substantiate his claim and 
again notified him of the regulations pertinent to his claim 
in a decision dated May 1999.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO provided the veteran 
an opportunity to elaborate on the facts of his case by 
presenting testimony at a hearing held before a hearing 
officer at the RO in April 1997.  The RO also provided the 
veteran multiple opportunities to identify pertinent evidence 
to be secured in support of his claim, but given that the 
veteran did not identify any such evidence, the Board has no 
knowledge of any other documentation that should be obtained.  

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001); see also Wensch v. Principi, 15 Vet. App. 362, 
367-68 (2001) (holding that when there is extensive factual 
development in a case, including in the record on appeal and 
in a detailed Board decision, and further assistance would 
not aid in substantiating a claim, the VCAA is inapplicable).  
In this case, the RO and the Board notified the veteran of 
the evidence needed to substantiate his claim and obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of that claim; therefore, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  The Board must 
now review the merits of the veteran's claim.

The veteran initially filed an application for Chapter 31 
vocational rehabilitation in April 1992.  At that time, he 
was service connected for a left knee disability (residuals, 
arthrotomy for torn meniscus, left knee), evaluated as 20 
percent disabling, and a right knee disability (residuals, 
injury, right knee), evaluated as noncompensable.  A combined 
disability evaluation of 20 percent was in effect.  In May 
1992, the veteran met with a VA counseling psychologist to 
discuss the Chapter 31 program.  On that date, he requested 
an evaluation for vocational rehabilitation and agreed to 
undergo testing.  In July 1992, however, the veteran's father 
contacted the psychologist and informed him that, due to 
medical problems, the veteran was unable to continue pursuing 
his Chapter 31 claim.

In January 1993, the veteran again initiated pursuit of his 
Chapter 31 claim by participating in an initial interview and 
undergoing vocational testing.  On that date, a VA counseling 
psychologist determined that the veteran had an employment 
handicap and that there should be further exploration of his 
vocational goal.  

In April 1993, during a counseling session, the psychologist 
noted the veteran's history of antisocial behavior as well as 
an upcoming court appearance.  On that date, the veteran 
requested that his file be put in "interrupted" status until 
the court matter was resolved.  Thereafter, the veteran 
returned, explaining that he did not want to wait to 
participate in vocational rehabilitation.  On that date, the 
psychologist, "with many reservations," determined that it 
was feasible for the veteran to achieve a vocational goal in 
Natural Resource Management.  The psychologist noted that the 
veteran had severe emotional problems, which might sabotage 
his efforts in completing his vocational objective, but 
nonetheless found that it was in the veteran's best interest 
to provide him an opportunity to demonstrate that he could do 
the work required to complete his objective.  A 
rehabilitation plan was thus prepared in June 1993, and 
during the same month, the veteran entered school. 

By rating decision dated July 1993, the RO increased the 
evaluation assigned the veteran's right knee disability to 10 
percent, effective from February 1993.  As a result, the 
veteran's combined disability evaluation increased to 30 
percent. 

During VA outpatient treatment at the Mental Health Clinic in 
July 1993, the veteran reported that he had dropped out of a 
computer class because he was too far behind.  He also 
reported that he was taking his medication.  A social worker 
found the veteran to be "stable."  In August 1993, a VA 
psychiatrist diagnosed the veteran with organic personality 
disorder and seizure disorder, and renewed prescriptions for 
Librium and Temazepam.  In December 1993, VR&C placed the 
veteran in interrupted status because an instructor had 
withdrawn the veteran from class due to nonattendance.

The veteran visited with a VA counseling psychologist in June 
1994, at which time the psychologist noted that the veteran's 
Chapter 31 program had been interrupted again in May 1994, 
due to the veteran's relocation to Missouri.  

In August 1994, VR&C changed the veteran's rehabilitation 
plan to reflect his desire to achieve an Associate Degree in 
Computer Information Systems.  The same month, the veteran 
reentered training.  In October 1994, the veteran expressed 
his concern that physical problems, to include tremors in his 
hands, interfered with his ability to complete a computer 
operator program.  A VA vocational rehabilitation specialist 
noted that the veteran abused medications, which might 
account for the tremors in his hands.  He also noted that the 
veteran's nonservice-connected paranoid conditions made some 
of his interpersonal contacts at the school difficult.  The 
veteran discussed the field of photography with the 
rehabilitation specialist.

Thereafter, during a December 1994 counseling session, a 
psychologist discussed the veteran's vocational objective of 
medical photographer in more detail.  He noted that such 
objective required a minimum of direct or intense 
interpersonal relationships, which would be compatible with 
the limitations imposed by the veteran's service and 
nonservice-connected disabilities.  The veteran confirmed 
that he planned to complete the requirements for a Federal 
Nonpaid Work Experience Program in 12 calendar months at a VA 
medical facility.  The psychologist noted that the veteran's 
progress and cooperation had to be rated as satisfactory by 
his supervisor.  Based on the counseling session, the 
psychologist changed the veteran's rehabilitation plan to 
reflect the new program goal.

Subsequently, VR&C assigned the veteran to a VA medical 
facility for training in medical photography.  However, the 
veteran was unable to start his training on time due to 
health reasons, to include excessive sleeping, depression and 
tremors.  The veteran was advised to seek treatment prior to 
proceeding.  During VA outpatient treatment in February 1995, 
a psychiatrist diagnosed the veteran with mixed personality 
disorder.  He recommended that the veteran be seen in the 
Mental Health Clinic for psychological testing.  In March 
1995, the veteran was seen for complaints of excessive 
sleeping.  On that date, he reported that he was on 
medication for pain and seizures.  He did not indicate that 
he took Librium or Temazepam.  A few days later, the veteran 
underwent a psychiatric consult, at which time he complained 
of "cold feet."  The psychiatrist rendered no diagnosis, but 
recommended that the veteran be seen by Neurology.

Later, in March 1995, the veteran entered the vocational 
rehabilitation training program.  Reports of Contact from the 
veteran's supervisor, dated from March 1995 to June 1995, 
reveal that the veteran increasingly engaged in inappropriate 
behavior.  The veteran's supervisor reported that the veteran 
discussed inappropriate things and had purportedly hit 
another veteran forcefully in the chest.  The supervisor 
noted that the veteran had a psychiatric consult scheduled in 
March 1995.  The veteran's claims folder confirms that the 
veteran was seen at the end of March 1995 for a psychiatric 
consult and was accompanied by a VA employee.  The veteran 
complained of confusion and forgetfulness and reported that 
he took medication for pain and seizures.  He indicated that 
he was afraid of taking too many medications because of 
possible side effects.

A letter in the file from the veteran's supervisor further 
details the veteran's inappropriate behavior at the VA 
medical facility, to include the veteran's apprehension and 
paranoia, along with some specific unusual requests.  
Reportedly, the veteran underwent psychiatric evaluation and 
the psychiatrist strongly recommended that the veteran take 
medication daily.  The psychiatrist and the supervisor 
explained to the veteran that he needed to undergo 
psychiatric treatment in order to continue as a student in 
the Medical Media program, and the veteran agreed.  However, 
after four weeks of admitted noncompliance, the supervisor 
contacted VR&C.

Thereafter, a VA counseling psychologist met with the veteran 
and told him that he would not be allowed to return to the VA 
medical facility because of continued interpersonal 
difficulties.  The psychologist offered the veteran a work 
adjustment evaluation and scheduled the veteran for an intake 
appointment at Metropolitan Employment Rehabilitation 
Services at the end of June 1995.  The veteran agreed to 
cooperate.  However, after the scheduled meeting, the veteran 
contacted his supervisor to indicate his displeasure over the 
interruption of the photography program for a work adjustment 
evaluation.  During this contact, the veteran purportedly 
made threats.

In July 1995, the veteran made an effort to enter VR&C 
offices and again threatened physical harm.  Based on the 
veteran's history and recent events, a VA counseling 
psychologist restricted the veteran from access to the RO.  
In addition, he determined that, at that time, the veteran 
was not a feasible candidate for vocational rehabilitation 
training.  He noted that the veteran's case would be reviewed 
in one year.  Thereafter, VR&C notified the veteran that his 
claim was in interrupted status and the veteran was urged to 
comply with psychiatric treatment and medication.

In July 1995, the veteran underwent a VA psychiatric consult.  
On that date, the veteran indicated that he did not know why 
he was sent by VR&C.  He also indicated that he believed he 
did not have a problem, did not want any medication, and, 
because he had no problem, did not want to engage in 
treatment.

According to an August 1995 Report of Contact with the 
veteran's case manager, the veteran refused medication and 
therapy as prescribed by his psychiatrist.  Thereafter, in 
August 1995, a VA counseling psychologist made a formal 
determination of feasibility and found that, at that time, 
the veteran was not considered a feasible candidate for 
vocational rehabilitation.  The psychologist also noted that 
the veteran's current situation did not warrant review in 12 
months as he had been noncompliant with psychiatric treatment 
for quite some time.

By rating decision dated September 1995, the RO proposed to 
reduce the evaluation assigned the veteran's left knee 
disability from 10 percent to zero percent.  In September 
1995, the veteran was seen at a VA medical facility and 
complained of the reduction and made "veiled threats."  The 
veteran denied taking any psychiatric medication and refused 
to be seen by a psychiatrist.  By rating decision dated 
December 1995, the RO effectuated the reduction, and based on 
this action, the veteran's combined disability evaluation 
decreased to 10 percent, effective from March 1996.

In January 1996, the veteran requested treatment for anxiety 
following the death of his father.  He indicated his 
willingness to take all prescribed medications.  The veteran 
was scheduled to see a psychiatrist later that same month, 
but he does not appear to have kept this appointment.

In May 1996, the veteran requested a meeting with VR&C 
regarding a return to school.  In response, a VA counseling 
psychologist told the veteran that there was no plan to 
review his file until July 1996 or August 1996, but that the 
veteran's current treatment regime possibly warranted review.

In August 1996, the veteran was admitted to the hospital 
following an overdose of Dilantin.  Notes from a VA 
orthopedist to the file in July 1996 documented the veteran's 
unwillingness to cooperate in the treatment of a knee injury 
and his sole concern with the renewal of his prescriptions 
for pain.

In August 1996, a VA counseling psychologist met with the 
veteran, who indicated that he was not undergoing any 
psychiatric treatment at the time.  The psychologist reminded 
the veteran that a VA psychiatrist had prescribed 
psychotropic medication, and noted that the veteran had 
refused to take the medication.  The psychologist then found 
that, although the veteran had material limitations that 
warranted intervention by vocational rehabilitation, given 
his history and continued noncompliance with psychiatric 
treatment, at that time, the veteran was an infeasible 
candidate.  The psychologist based his determination on the 
veteran's refusal to participate in psychiatric interventions 
and indicated his belief that the veteran would not make 
substantive and meaningful changes in the next 12 months.  By 
letter dated the next month, VR&C notified the veteran that 
he had been denied further vocational rehabilitation training 
benefits under Chapter 31 benefits. 

In a December 1996 letter, a VA orthopedic surgeon reported 
that the veteran had a pleasant and understanding attitude 
during prolonged convalescence from a patellar fracture.  The 
orthopedic surgeon indicated that he hoped his attestation 
would counteract the previous effect of reports to the DAV 
and other sources, which may have reflected unfavorably on 
the veteran's behavior.  He further indicated that the 
veteran was "an excellent candidate for vocational 
rehabilitation" and that he "strongly recommend[ed] that he 
be placed in such a program."

In February 1997, the veteran refused VA psychiatric 
treatment.  He argued that he was "not a psych case."  It was 
noted that he took Ritalin.

During an April 1997 hearing held before a hearing officer at 
the RO, the veteran testified that he did not remember very 
well the reported incidents of threats and physical violence.  
He indicated that he exhibited negative behavior for only a 
short period of time and suggested that his actions were more 
benign than indicated in the record.  He asserted that some 
of his actions stemmed from specific conflict with his 
supervisor and that he did not believe he would be a threat 
to anyone if he continued training.  The veteran testified 
that the medication (Ritalin) he took for Attention Deficit 
Disorder changed his behavior in a positive fashion.  He 
indicated that he had been diagnosed with organic brain 
disorder on one occasion and had had been prescribed a drug 
similar to Oversine; however, he refused to take it as he 
knew "what Oversine does."  He indicated that he had sought 
treatment at the Mental Health Clinic in March 1997, 
approximately one month prior to this hearing.  He testified 
that he did not know he had a diagnosis of paranoid 
schizophrenia.  The veteran's representative argued that the 
veteran's behavior while in the vocational rehabilitation 
program was "situational" and that his condition had 
stabilized.

By rating decision dated May 1997, the RO increased the 
evaluation assigned the veteran's right knee disability from 
10 percent to 20 percent, effective from November 1996.  As a 
result of this action, the veteran's combined disability 
evaluation increased to 20 percent.

A May 1997 letter from a VA staff psychiatrist indicated that 
the veteran was being treated for personality disorder and 
drug dependency and was responding well to treatment.  
However, during outpatient treatment in August 1997, the 
veteran was noted to get irritated and anger easily.  His 
Ritalin was renewed.  During VA hospitalization later that 
month, the veteran persisted in wearing his martial arts 
uniform and made references to the medical staff regarding 
the potential for physical threat, to include the use of 
firearms.  The veteran left the hospital without informing 
anyone and there was concern that he would remove the 
dressing and manipulate his leg wound.

By rating decision dated August 1999, the RO increased the 
evaluation assigned the veteran's left knee disability from 
zero percent to 10 percent, effective from March 1999.  As a 
result of this action, the veteran's combined disability 
evaluation increased to 30 percent.

The veteran seeks further vocational rehabilitation training 
benefits under Chapter 31 benefits.  Pertinent law and 
regulations indicate that a veteran shall be entitled to a 
program of rehabilitation services under 38 U.S.C.A. Chapter 
31 if he has a service-connected disability of 20 percent or 
more and is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 C.F.R. § 21.40 (2001). 
As the veteran has service-connected disabilities that are 
more than 20 percent disabling and has been found to have an 
employment handicap as defined in 38 C.F.R. § 21.35(a) 
(2001), he has met the basic eligibility requirements under 
Chapter 31, Title 38, United States Code.

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  In 
this case, VR&C found the veteran eligible for Chapter 31 
benefits, but denied him entitlement to further vocational 
rehabilitation and training on the basis that his vocational 
goal was not reasonably feasible and that the veteran was not 
a feasible candidate because of his failure to cooperate.

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8) (West 1991).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2) (2001).  The criteria for feasibility 
are: (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d) (2001).  When, 
however, VA finds that the provisions of paragraph (d) of 38 
C.F.R. § 21.53 are not met, but it has not been determined 
that achievement of a vocational goal is infeasible, VA shall 
provide the rehabilitation services contained in § 
21.35(i)(1)(i) of this part as appropriate.  A finding that 
achievement of a vocational goal is infeasible without a 
period of extended evaluation requires compelling evidence 
that establishes infeasibility beyond any reasonable doubt.  
38 C.F.R. § 21.53(a)(2) (2001); see also 38 C.F.R. 
§ 21.57 (2001).

Moreover, if at any time a veteran's conduct or cooperation 
becomes unsatisfactory, vocational rehabilitation service and 
assistance may be "interrupted" provided the evidence 
indicates that the veteran will be able to resume the program 
at some future date, which can be approximately established.  
See 38 C.F.R. §§ 21.197, 21.362, 21.364 (2001).  If VA 
determines that a veteran has failed to maintain satisfactory 
conduct or cooperation, VA may, after determining that all 
reasonable counseling efforts have been made and are found 
not reasonably likely to be effective, discontinue services 
and assistance to the veteran.  38 C.F.R. § 21.364(a) (2001).  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a) (2001).

Pursuant to the aforementioned law and regulations, and based 
on a thorough review of the probative evidence of record, the 
Board finds that, at this time, the veteran's mental state 
and noncompliance with psychiatric treatment prevent him from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
his abilities, aptitudes and interests.  The evidence of 
record is compelling.  By not complying with requests to seek 
out and adhere to psychiatric treatment, the veteran has 
hindered his ability to work with others and, in turn, his 
ability to pursue a vocational goal.

In the Board's view, since the veteran filed his original 
claim for Chapter 31 benefits in April 1992, VA has fulfilled 
its obligation to assist the veteran in pursuing a vocational 
goal.  Despite early concerns regarding a history of 
antisocial behavior, a VA counseling psychologist initially 
found that pursuit of a vocational goal was feasible for the 
veteran.  Based on that determination, VR&C provided the 
veteran the opportunity to pursue a training program.  In 
addition, as noted by changes in the veteran's rehabilitation 
plan, VR&C indicated a willingness to work with the veteran.  

Subsequently, during the veteran's most recent and final 
training program in medical photography, VR&C informed the 
veteran that his progress and cooperation must be rated as 
satisfactory by his supervisor.  However, the veteran's 
supervisor did not find the veteran's progress and 
cooperation in pursuing his vocational goal to be 
satisfactory.  Rather, the supervisor found that the veteran 
exhibited inappropriate behavior toward others and, despite 
advice to the contrary, failed to participate in a program of 
psychiatric treatment.  Accordingly, the veteran was placed 
on interrupted status for a year, after which time his case 
was again reviewed.  At that time, the veteran admitted that 
he was not undergoing psychiatric treatment, and based on 
that fact, VR&C discontinued vocational rehabilitation 
services.

The Board acknowledges the testimony of the veteran and his 
representative that the inappropriate behavior noted during 
the vocational rehabilitation training program was 
"situational" and directly related to personal conflict with 
a supervisor.  However, the other evidence of record does not 
support this alleged characterization of the veteran's 
behavior.  Rather, it shows that the veteran engaged in a 
pattern of inappropriate behavior, to include threats, and in 
at least one instance, physical violence, which extended 
beyond interaction with his immediate supervisor.  It also 
shows a pattern of uncooperative behavior with medical 
professionals, to include those in nonpsychiatric fields, and 
inappropriate conduct both before and after his participation 
in the vocational rehabilitation training program.

The Board also acknowledges the December 1996 letter from the 
VA orthopedic surgeon, which indicated that the veteran was 
"an excellent candidate for vocational rehabilitation" and 
reflected hope that such letter would "counteract" previous 
reports that may have reflected "unfavorably" on the 
veteran's behavior.  However, in his letter, the orthopedic 
surgeon did not comment on the veteran's cooperation 
concerning psychiatric treatment.  The Board certainly cannot 
discount subsequently dated VA orthopedic notes that indicate 
that the veteran was uncooperative in treatment and made 
references to medical personnel regarding the potential for 
physical threat.

While the record contains some evidence, including a May 1997 
letter and the veteran's April 1997 testimony, indicating 
that the veteran has received treatment for a personality 
disorder, drug dependency and a psychiatric disorder, it does 
not contain evidence indicating that the veteran has ever 
fully complied with a psychiatric treatment regime.  In 
addition, evidence of record dated after May 1997 reveals 
continuing inappropriate behavior.  It also reveals that, 
although the veteran has sought treatment for a variety of 
medical problems since 1997, he has not pursued psychiatric 
treatment.

Until the veteran can demonstrate that he is able to comply 
with the terms of training as identified by appropriate VA 
personnel, achievement of a vocational goal will not be found 
to be reasonably feasible.  To date, the veteran has not 
shown that he has the ability to work under close 
supervision, or, as previously indicated, to comply with a 
psychiatric treatment regime, to include any prescribed 
medication.  The veteran also has not shown an ability to get 
along with others.  Rather, he has repeatedly exhibited 
threatening behavior, which has, at least on one occasion, 
escalated to physical violence.  In addition, the veteran has 
not identified a vocational goal that he is reasonably 
capable of completing. 

Inasmuch as the veteran's mental state and noncompliance with 
psychiatric treatment prevent him from successfully pursuing 
a vocational rehabilitation program and becoming gainfully 
employed in an occupation consistent with his abilities, 
aptitudes and interests, the Board concludes that, at this 
time, achievement of a vocational goal is not reasonably 
feasible.  The preponderance of the evidence is against the 
veteran's claim; therefore, his claim must be denied.



ORDER

The achievement of a vocational goal not being reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

